Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (20150021559).

    PNG
    media_image1.png
    465
    639
    media_image1.png
    Greyscale

Regarding claim 7, Han teaches an organic light-emitting diode (OLED) encapsulation structure, comprising: 
a substrate (100), an OLED device (OLED) disposed on the substrate, and a thin film encapsulation layer (200+210+400) disposed on the substrate and covering the OLED device;  11the thin film encapsulation layer comprising: 
at least a barrier layer (200) and at least a buffer layer (400), alternately stacked, and a surface active layer (210) disposed between the barrier layer and the buffer layer and located in a plurality of grooves (see fig. 6) on the barrier layer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Han (20150021559).

    PNG
    media_image1.png
    465
    639
    media_image1.png
    Greyscale

Regarding claim 1, Han teaches an organic light-emitting diode (OLED) encapsulation method, comprising: 
Step S1: providing a substrate (100), forming an OLED device (see fig. 8A) on the substrate; 
200) on the substrate to cover the OLED device, patterning the barrier layer to form a plurality of grooves on the barrier layer (fig. 8B-8C); 
Step S3: forming a surface active layer (fig. 8f: 210) on each of the plurality of grooves; 
Step S4: forming a buffer layer (see embodiment seen in fig. 6) on the barrier layer and the surface active layer.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 4, Han teaches an OLED encapsulation method as claimed in Claim 1, wherein the thickness of the surface active layer is equal to the depth of the groove (fig. 8f).  
Regarding claim 5, Han teaches an OLED encapsulation method as claimed in Claim 1, wherein in step S3, a surface active layer is formed by coating, spraying or inkjet printing a surfactant in the plurality of grooves (par. 120).  
Regarding claim 6, Han teaches an OLED encapsulation method as claimed in Claim 5, wherein the surfactant is a hydrophilic polymer active material containing a hydroxyl group or a hydrogen ion (par. 55; e.g. ethylene glycol monobutyl).  


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Han (9299749)

Han fails to explicitly teach:
the OLED device comprises a plurality of sub-pixel areas arranged in an array, and the plurality of grooves are disposed corresponding to the plurality of sub-pixel areas
the area of the groove is greater than or equal to the area of the sub-pixel area
Han749 teaches the same instance as the publication, but also teaches, in claim 1, a sub-pixels in an array and the sub-pixels coincide with the groves.  Further, fig. 8f shows the area of the groove is greater than or equal to the area of the sub-pixel area.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 7 above, and further in view of Han (9299749)
Regarding claims 8-10, Han teaches an OLED encapsulation method as claimed in Claim 7.
Han fails to explicitly teach:
the OLED device comprises a plurality of sub-pixel areas arranged in an array, and the plurality of grooves are disposed corresponding to the plurality of sub-pixel areas
the area of the groove is greater than or equal to the area of the sub-pixel area 
the thickness of the surface active layer is equal to the depth of the groove
Han749 teaches the same instance as the publication, but also teaches, in claim 1, a sub-pixels in an array and the sub-pixels coincide with the groves.  Further, fig. 8f shows the area of the groove is greater than or equal to the area of the sub-pixel area.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALEB E HENRY/Primary Examiner, Art Unit 2894